291 S.W.3d 373 (2009)
STATE of Missouri, Respondent,
v.
Rollan A. WILLIAMS, Appellant.
No. ED 91998.
Missouri Court of Appeals, Eastern District, Division Two.
September 1, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Rollan Williams ("Defendant") appeals from the judgment upon his conviction, after a jury trial, of one count of first-degree robbery, Section 569.020 RSMo 2000[1] ("Count I"), one count of armed criminal action, Section 571.015 ("Count II"), and one count of unlawful use of a weapon, Section 571.030 ("Count III"). Defendant argues the trial court abused its discretion in allowing the State to ask the venire panel if they would require a gun in order to convict Defendant and in telling the jury to continue deliberating after the jury disclosed that jurors could not come to an agreement on counts I and II.
*374 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  AH further statutory references are to RSMo 2000 unless otherwise indicated.